Citation Nr: 0532624	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected residuals of gunshot wound to the right 
leg, Muscle Group XII, and musculocutaneous nerve, currently 
evaluated as thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.  He served in combat during World War II.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for residuals 
of service-connected gunshot wound to the right leg, Muscle 
Group XII, and musculocutaneous nerve.

Following evidentiary development as ordered by the Board in 
August 2001, the Board denied this claim in September 2002.  
The veteran sought further review of the Board's September 
2002 decision by the U.S. Court of Appeals for Veterans 
Claims (Court).  By a March 2004 order, the Court vacated the 
Board's 2002 decision and remanded the matter for 
readjudication consistent with the parties' March 2004 Joint 
Motion for Remand.  In August 2004, the Board remanded the 
claim to the RO for further evidentiary development, which 
was conducted.  This matter is again before the Board for 
appellate adjudication.

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board.  See VA Form 9.  In March 
2001, he and his accredited service representative 
participated in person at an informal conference before an RO 
Decision Review Officer.  


FINDING OF FACT

In addition to severe muscle damage to the lower right leg as 
a result of in-service gunshot wound, the veteran also has no 
more than moderate injury to the musculocutaneous 
(superficial peroneal) nerve at the injury site; the injuries 
to Muscle Group XII and the superficial peroneal nerve as 
likely as not affect different functions of the foot.

CONCLUSION OF LAW

The criteria for an additional, separate ten (10) percent 
disability evaluation for residuals of gunshot wound to the 
right leg, Muscle Group XII, are met based upon moderate 
injury to the musculocutaneous (superficial peroneal) nerve.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5167, 5256-5263, 5270-5274, 5275, 5276-5284 (2004); 
4.73, Diagnostic Codes 5310-5312 (2004); 4.124a, Diagnostic 
Code 8522 (2004); Esteban v. Brown, 6 Vet. App. 259 (1994); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Disability Evaluation

Service connection for residuals of gunshot wound to the 
right leg has been in effect since January 1946.  As shown in 
the February 1946 rating decision, service connection was 
granted, and an initial disability rating of 10 percent was 
assigned effective January 18, 1946.  Since then, the rating 
assigned for this disability has been reevaluated numerous 
times.  A 30 percent rating has been in effect since March 
1949.  In cases such as this, where appeal stems not from an 
initial rating assigned coincident to the grant of service 
connection of a disability, the primary concern for the Board 
is the current state or extent of the disability, consistent 
with Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (The 
present level of disability is of primary concern in a claim 
for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.).  Accordingly, while the Board considers all 
evidence of record pertinent to the gunshot wound residuals 
consistent with general provisions requiring it to consider 
the whole recorded history (see 38 C.F.R. §§ 4.1, 4.2, 4.41; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), the main 
focus must necessarily be on evidence pertaining to right leg 
symptoms and manifestations dated near and after July 1999, 
when the veteran filed the most recent increased rating 
claim.


Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2004).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

Muscle injuries are evaluated under criteria in 38 C.F.R. § 
4.73 (2004).  Diagnostic Code 5312, Muscle Group XII 
evaluates injury to anterior muscles of the leg.  These 
muscles affect dorsiflexion, extension of toes, and 
stabilization of the arch; and consist of tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius. 

Also pertinent to this claim is Diagnostic Code 5311, Muscle 
Group XI (posterior and lateral crural muscles and muscles of 
the calf).  These muscles affect propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  They consist of triceps 
surae (gastrocnemius and soleus), tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and plantaris.     

Under both Diagnostic Codes 5311 and 5312, slight muscle 
injuries are noncompensable; moderate injuries are assigned 
10 percent; moderately severe injuries are assigned 20 
percent; and severe injuries are assigned 30 percent.  

A review of the 1946 rating worksheet supporting the grant of 
service connection indicates that the veteran's gunshot wound 
injury was to the lower right leg characterized as affecting 
Muscle Group XI.  It is not until the April 1949 rating 
action that the disability is characterized as a Muscle Group 
XII injury.  Rating actions prior to this date indicate a 
Muscle Group XI injury.  (Between the 1949 rating and July 
1999 filing of the increased rating claim giving rise to this 
appeal, the veteran did not seek a rating increase.)  Even 
so, a 30 percent rating has been in effect since 1949 based 
upon this injury, and this percentage is the highest 
schedular rating permissible for muscle damage deemed 
"severe," whether the veteran's injury is considered to 
have predominantly affected Muscle Group XI or XII.  Specific 
criteria for what is deemed a "severe" muscle injury are 
set forth in 38 C.F.R. § 4.56(d)(4).   The other Diagnostic 
Codes in 38 C.F.R. § 4.73 that evaluate muscle injury to the 
foot and leg do not more closely approximate the nature of 
the injury in this case, as they focus upon injury to muscles 
in or around the feet.  (The Board acknowledges that the 
veteran's main complaint at this time is lower right leg and 
foot pain attributed to the service-connected disability; 
however, the site of muscle injury itself is the lower right 
leg.)     


Given that the maximum rating is in effect based upon muscle 
injury criteria, the Board has considered this claim from a 
perspective that a higher evaluation might be warranted based 
specifically upon Diagnostic Codes concerning functional 
impairment of the right leg (i.e., limited motion due to 
factors such as pain and fatigability) caused by the service-
connected muscle injury residuals.  Specifically, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263 evaluate knee and leg 
disabilities; Diagnostic Codes 5270-5274 evaluate ankle 
disabilities; Diagnostic Code 5275 evaluates shortened lower 
extremity; Diagnostic Codes 5276-5284 evaluate foot 
disabilities.  The Board also has considered whether, from a 
functioning standpoint, the veteran effectively has loss of 
use of part or all of the right leg/foot due to the service-
connected disability even if no amputation took place (see 
38 C.F.R. § 4.71a Diagnostic Codes evaluating amputated body 
parts).  Such consideration would be in keeping with DeLuca 
v. Brown.  

Given the "rule against pyramiding" (see 38 C.F.R. § 4.14), 
however, of these various Codes, the Board has considered, in 
particular, those that make available higher-than-30 percent 
rating now in effect under a muscle injury Code, so as to 
enable the Board to grant a higher schedular rating on this 
appeal.  These Codes either do not apply to the veteran's 
case because the evidence does not show the veteran has a 
relevant diagnosis or because the evidence does not show 
manifestation of relevant functional limitation or 
symptomatology (e.g., anklyosis of the right knee or ankle; 
markedly limited range of motion of the leg; loss of use of 
foot); there is no allegation or evidence that the right leg 
is shorter than the left due to the gunshot wound.  The Board 
acknowledges there is some functional impairment.  For 
instance, VA outpatient medical records dated in 2001 
indicate that the veteran was issued a cane to assist in 
ambulation, but he is able to generally move on his own 
independently and does not have a foot drop, as noted in the 
September 2004 VA compensation and pension examination (C&P) 
report.  His chief complaint with respect to this disability 
is persistent lower leg and foot pain (more fully addressed 
below), which understandably would affect functioning.  
However, it has reviewed all of the evidence of record 
pertaining to the right leg disability, and those from 1999 
forward in particular, and does not find that the total 
disability picture, to include actual functional disability 
and limitation of motion, is significant enough that a 40 
percent or higher rating is warranted based upon another 
applicable Code within the group discussed in this paragraph.  

Further, with respect to functional limitation, discussion of 
traumatic arthritis or degenerative changes at the site of 
the gunshot wound is in order.  With respect to arthritis, 
under VA General Counsel opinions VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, when a claimant has a disability rating 
under Diagnostic Code 5257 and there is X-ray evidence of 
arthritis, but a compensable rating for limitation of motion 
is not assigned under Diagnostic Code 5260 or 5261, a 
separate rating could be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) or 5010 
(traumatic arthritis, rated under 5003 criteria).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the U.S. Court 
of Appeals for Veterans Claims noted that Diagnostic Code 
5003 and 38 C.F.R. § 4.59 deem painful motion of a major 
joint or group of minor joints caused by degenerative 
arthritis, established by X-ray evidence, to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  


That said, it is acknowledged that the veteran has been 
diagnosed with degenerative joint disease in the right knee 
and right ankle, based upon X-ray evidence.  See March 1999 
VA X-ray records for the right foot, tibia, and fibula, 
showing shrapnel fragment in the subcutaneous tissues of the 
right calf, some "mild" degenerative changes in the right 
knee and "mild" spurring at the Achilles tendon insertion, 
and spurring in the tibial spines.  

Arthritis, however, essentially is evaluated based upon 
limitation of motion caused thereby, based upon objective 
evidence, to include arthritis confirmed by X-ray and other 
associated findings like muscle spasms and swelling at the 
affected site.  Arthritis is not assigned a separate 
evaluation solely because it is found and attributed to an 
in-service event.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).  An additional rating for degenerative arthritis 
is assigned where the limitation of motion of the joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s).  

The Board observes that some of the criteria for assigning a 
30 percent rating for severe muscle injury - already in 
effect - include the very factors that also would be 
considered for additional rating for arthritis, as the key 
function of muscles is physical movement and arthritis, as 
stated above, essentially evaluates impeded motion and 
functioning.  For instance, tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  See 38 C.F.R. § 4.56(d)(4).  Here, the Board does 
not dispute that the veteran has degenerative changes at the 
site of the injury upon which service connection is based, 
nor that these changes appear to have been attributed to the 
in-service injury.  The Board also acknowledges, again, ample 
evidence in the form of the veteran's complaints and some 
objective evidence of functional impairment and pain 
particularly with repetitive motion.  See July 2002 C&P 
report documenting "positive fatigability," and this seems 
to be related to use and pain on use.  As documented in the 
C&P reports, the veteran also described functional 
limitations, such as need of assistance of a cane to steady 
himself when walking.  However, the 1999 X-ray reports 
plainly state that no fracture or dislocation was detected, 
and they seem to characterize the extent of degenerative 
changes at the affected site as mild.  Even current X-rays 
did not disclose definite evidence of a fracture.  See 
September 2004 C&P report.  He also does not have muscle 
spasms, and current X-rays are generally normal, as noted in 
the September 2004 C&P report.  As such, evidence pertaining 
to arthritis, on the whole, does not present adequate 
objective evidence or pathology so as to support a separate 
evaluation for arthritis over and above the 30 percent 
assigned for "severe" muscle injury, which, in this case, 
seems to have considered limited movement.      

Notwithstanding the longstanding assignment of the maximum 
schedular rating permissible based upon muscle injury -- 
which is now protected, see 38 C.F.R. § 3.951(b) -- the 
veteran clearly believes that this rating does not adequately 
compensate him for the current extent of injury.  As 
discussed further below, the chief argument made in support 
of a higher rating is that a separate rating should be 
assigned for the disability due to injury to the 
musculocutaneous - or superficial peroneal - nerve.  Separate 
evaluation for nerve damage appears to have been the main 
basis for concern by the veteran and his representative, as 
evidenced by the March 2004 Joint Motion for Remand.  In this 
connection, a history of the rating actions pertaining to 
this disability indicates nerve damage from the gunshot 
injury.  In general, a separate or additional evaluation 
based upon nerve damage, as opposed to muscle damage, and, as 
well, any symptomatic scar at the site of the gunshot wound, 
would be in keeping with Esteban v. Brown, 6 Vet. App. 259 
(1994) (Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or same manifestation.).  In 
addition to the general rule against pyramiding (i.e., 
evaluating the same disabling manifestations more than once 
using different, separate diagnostic codes) found at 
38 C.F.R. § 4.14, however, the rating schedule also provides 
specific principles of combined ratings for muscle injuries, 
found at 38 C.F.R. § 4.55.

With respect to scarring resulting from the gunshot wound, 
the evidence dated in and after 1999 contains little relevant 
discussion, perhaps because scarring itself is not 
particularly symptomatic, nor is it reported as a major 
residual problem associated with the injury.  It is noted 
that January 2002 and September 2004 VA C&P reports describe 
the residual scarring (surgical scar on the fibula side of 
the right leg, about 16 centimeters or 5.5 inches long).  
Although it is noted in the July 1999 and September 2004 C&P 
reports that there is some unevenness and that the scar is 
jagged in appearance, the scar is barely visible and is 
"well-healed" with "no sign of infection."  See 2002 and 
2004 C&P reports.  Nor do any of the VA medical treatment 
records disclose complaints about a symptomatic scar.  As 
such, the Board does not find adequate basis for a separate 
Esteban rating for scar residuals.      

Finally, as for nerve damage, the evidence discloses right 
superficial peroneal nerve injury due to shrapnel penetrating 
the right leg.  Apparently, due in part to nerve injury 
residuals, the veteran has significant complaints of pain and 
discomfort in the right lower leg and foot and "complain[s] 
of disesthesia when a portion of [the] right lower extremity 
is stimulated," although, based upon January 2002 VA medical 
examination findings, some neurological symptoms apparently 
are not attributable to the in-service injury.  (The 
examination report indicates that the veteran has peripheral 
neuropathy affecting both lower legs, "which is independent 
from the wound from 1945.")  

In particular, the March 2004 Joint Motion for Remand was for 
an adequate statement of reasons and bases concerning the 
application of 38 C.F.R. § 4.55(a), which specifically 
provides that a muscle injury rating will not be combined 
with peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  The 
rating schedule provides that Muscle Group XI function is 
propulsion, plantar flexion of foot, stabilization of arch, 
flexion of toes, and flexion of knee, depending upon the 
specific muscles involved (Diagnostic Code 5311).  The rating 
schedule also provides that Muscle Group XII function is 
dorsiflexion, extension of toes, and stabilization of arch, 
again depending upon the specific muscles involved 
(Diagnostic Code 5312).  Concerning the musculocutaneous 
nerve (superficial peroneal nerve), the rating schedule 
appears to indicate that its function is eversion of the 
foot, as complete paralysis of this nerve would be manifested 
by weakened eversion of the foot (Diagnostic Code 8522).  
Thus, a superficial review would seem to indicate that the 
musculocutaneous nerve and Muscle Groups XI and XII have 
completely different functions.  It is notable, however, that 
the rating schedule lists only three muscle groups for the 
foot and leg, none of which specifically lists eversion of 
the foot among the functions of that muscle group.  As one of 
these muscle groups would be involved in accomplishing 
eversion of the foot, it is clear that the list of functions 
of each muscle group is not exhaustive.  

Moreover, in addition to the specific functions listed for 
each muscle group, and implied for various nerves, the 
general sections concerning muscle and nerve disability also 
contain various manifestations of these disabilities, which 
do overlap.  For example, DeLuca v. Brown, 8 Vet. App. 202 
(1995), recognized that limitation of function of joints due 
to pain could be encompassed in both muscle and nerve 
disabilities.  Moreover, 38 C.F.R. § 4.123 for neuritis and 
§ 4.124 for neuralgia both list pain as a characteristic.   

Most recent C&P examination findings, obtained in September 
2004, indicate that the veteran has a decreased pinprick and 
two-point discrimination in the superficial peroneal nerve 
distribution.  He does not have significant hyperesthesias, 
but does have light touch sensation in the deep peroneal 
nerve distribution.  He has decreased vibratory sensation in 
the lower right extremity as compared with the left.  He has 
neuropathic pain and pain in the right lower leg attributed, 
in part, to the service-connected injury.  The assessment is 
superficial peroneal nerve palsy and some weakness of ankle 
and toe dorsiflexors, either secondary to injury to the 
musculotendinous unit or possibly some damage to the motor 
branches of the deep peroneal nerve.  The September 2004 C&P 
report also indicates that the veteran has sleep interruption 
due to neurological deficit, but overall, he is "adapting 
well" with medication and "tolerates [neurological deficit] 
fairly well."  Also, the evidence indicates that nonservice-
related, age-related peripheral vascular disease also plays 
some role in neurological deficit, and this affects both 
legs.  

Based upon these considerations, the Board finds that an 
additional, separate 10 percent rating for "moderate" 
(incomplete) paralysis of the superficial peroneal nerve, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8522 (2004), can be 
assigned without violating 38 C.F.R. § 4.55(a), which 
prohibit combination of muscle injury and nerve damage 
ratings affecting the same body part, unless the injuries 
affect completely different functions.  Here, the gunshot 
injury, and both muscle and nerve damage therefrom affect, 
basically, the functioning of the right leg and foot, with 
particular impact to the lower part of this leg.  
Nonetheless, the specific functions affected by Muscle Group 
XII and the superficial peroneal nerve, as described by 
Diagnostic Codes 5312 and 8522, respectively, are not 
entirely congruent.  Thus, it is at least as likely as not 
that the injuries to Muscle Group XII and the superficial 
peroneal nerve affect different functions of the foot.  The 
Board, therefore, finds it appropriate to assign an 
additional rating based upon the nerve damage, over and above 
the maximum 30 percent rating currently in effect for severe 
muscle injury (the 30 percent rating has been in effect for 
decades and is protected from reduction in the absence of a 
showing of fraud).  This assignment is consistent with 
Esteban.  However, the evidence concerning nerve damage, as a 
whole, does not present a disability picture significant 
enough to warrant a rating based upon "severe" neurological 
deficit or complete paralysis.  Any reasonable doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2004).         

Extraschedular Evaluation

The Board also considered whether an extraschedular 
evaluation is warranted here.  Ordinarily, VA's ratings 
schedule will apply unless there are exceptional or unusual 
factors that render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In such 
cases, extraschedular evaluation is considered commensurate 
with average earning capacity impairment due solely to 
service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(2004).  An extraschedular rating is warranted where the 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.  It has been held that the extraschedular 
rating issue is a component of an increased rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOPGCPREC 6-96.

The record does not support a finding that extraschedular 
evaluation is warranted; it does not show that service-
connected disability produces marked interference with his 
employment or precipitates frequent hospitalization.  See 38 
C.F.R. § 3.321(b) (2004).  Nothing in the evidence supports a 
finding that the disability picture due to gunshot wound 
residuals is so exceptional or unusual so as to warrant 
extraschedular consideration.  It is relevant that the VA 
medical treatment records dated within the last several years 
do not document treatment, confinement, or hospitalization 
for symptoms specific to gunshot wound residuals.  In fact, 
the only medical records specific to this claim dated in and 
after 1999, the pertinent time period for purposes of this 
Francisco claim, consist of VA-ordered C&P examination 
reports; the veteran himself reported during C&P examination 
that he does not seek medical attention specific to gunshot 
wound residuals, but takes medication for leg pain.  The 
record also indicates that the veteran retired from gainful 
employment many years before filing the 1999 increased rating 
claim.  Moreover, given that the various C&P examination 
findings appear to document mild functional impairment due to 
shrapnel wound residuals, a conclusion that extraschedular 
consideration is warranted would be inconsistent with the 
totality of the evidence before the Board.   

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an October 2002 letter, the RO 
notified the veteran that, basically, evidence must show that 
a service-connected disability has worsened to receive a 
higher rating for such disability.  The specific diagnostic 
criteria applicable to his disability were discussed in the 
rating decision, Statement of the Case (SOC), and numerous 
Supplemental SOCs (SSOCs).  The letter also explained that, 
if he provides information about the sources of evidence or 
information pertinent to the claim, particularly medical 
evidence showing that the disability has worsened, then VA 
would make reasonable efforts to obtain the records from the 
sources identified.  

In August 2004, the VA Appeals Management Center (AMC) sent 
the veteran a letter substantially similar to that sent by 
the RO.  It explained the status of the claim and the 
veteran's and VA's respective claim development 
responsibilities, and asked the veteran again to notify VA of 
the existence of any evidence he wants considered.  It also 
explained that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation.  As for the "fourth 
element," this letter explicitly asked him: "If you have 
any evidence in your possession that pertains to your claim, 
please send it to us."    

The Board acknowledges that the VCAA notice was given during 
the appeal period, after the issuance of the unfavorable 
rating decision upon which this appeal is based.  The Board 
finds no prejudicial error resulted as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  The 
unfavorable rating decision was issued and appeal thereof had 
been perfected before enactment of VCAA; after the law was 
enacted, appropriate notice was given.  The Pelegrini Court 
acknowledged, at p. 120, that where, as here, 38 U.S.C.A. § 
5103(a) notice was not mandated at the time of the initial RO 
denial, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was clearly 
provided here as to all four elements of the notice.

It also is noted that, even after the veteran was issued the 
most current (June 2005) SSOC and notified that he has an 
additional 60 days to comment on his claim, he did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, multiple SSOCs, duty-to-assist 
letters, as well as the unfavorable rating decision, why the 
claim was denied.  He was told about his and VA's respective 
claim development responsibilities in the VCAA letters, and 
was on notice that he himself has claim substantiation 
responsibility so long as the RO rating action remains 
unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA outpatient treatment records, C&P examination 
findings appropriate to an evaluation of this Francisco 
claim, and the veteran's written statements submitted in 
support of the claim.  The veteran was given an opportunity 
to testify in connection with this claim, but elected not to 
exercise his right to do so.  The Board's remand directives 
were completed.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     

ORDER

An increased disability evaluation (a separate, additional 10 
percent rating based upon nerve injury) for residuals of 
gunshot wound to the right leg, Muscle Group XII, is granted. 



	                        
____________________________________________
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


